Ostrander, J.
(after stating the facts). The statute, some provisions of which are the foundation of the present suit, is so constructed, of such language, arranged in such a way, that the courts have experienced great difficulty in giving it effect. We have reviewed the legislation with. *153care, and, so far as the meaning is important here, and is regarded by counsel as debatable, have concluded:
First, that the consent of all property owners within 300 feet of a proposed new saloon or bar will not excuse the establishment of such a saloon or bar within 400 feet of the front door of a church or a schoolhouse.
Second, that, although it is provided that none of the provisions of the section in question shall apply to any bar or saloon established or existing at the time the act took effect, which was September 1, 1909, for the purposes and within the meaning, of the law, a saloon or bar is a new one, if opened, after a period of prohibition in a county, during a subsequent period of license at a place occupied as a saloon when the law went into effect. Within the meaning of the law, there were no saloons existing in Jackson county, unless unlawfully, from May 1, 1909, to May 1, 1911.
Third, in determining the distance along the street line, from the front entrance of a church to the front door of a saloon, the street line — the dividing line between private property and the highway, as recognized by building and by public travel — is the line to be measured, from a point in such street line nearest to the front entrance of the saloon to a point in such line nearest to the front entrance of the church; the distance from such street line to the door of either structure or place is not to be measured.
In making these rulings, we feel that we have not read into the act by construction language necessary to complete it and give it force, but have given to the language of the particular section, when read with other parts of the statute, and considered with reference to the general purpose of the law, a reasonable meaning.
Respondent’s exceptions are overruled; and the court is advised to proceed to judgment.
Moore, C. J., and Steere, McAlvay, Brooke, Blair, and Stone, JJ., concurred. Bird, J., did not sit.